EXECUTION VERSION
 
AMENDMENT NO. 2
 
Dated as of October 28, 2013
 
to the
 
REVOLVING CREDIT AGREEMENT
 
Dated as of October 21, 2011
 
Among
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
THE BANKS PARTY HERETO,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
 
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
KEYBANK NATIONAL ASSOCIATION
and
THE ROYAL BANK OF CANADA,
as Co-Documentation Agents
 
 
 

--------------------------------------------------------------------------------

 
AMENDMENT NO. 2
 


AMENDMENT NO. 2 dated as of October 28 2013 (this “Amendment”) to the Revolving
Credit Agreement dated as of October 21, 2011 among NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative association
incorporated under the laws of the District of Columbia, the BANKS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Initial Issuing Bank, THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., KEYBANK NATIONAL ASSOCIATION and THE
ROYAL BANK OF CANADA., as Co-Documentation Agents (as amended by Amendment No. 1
dated as of March 28, 2013, the “Existing Credit Agreement” and, as amended by
this Amendment, the “Extended Credit Agreement”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower has requested that the Banks party to the Existing Credit
Agreement, immediately prior to the effectiveness of this Amendment, (each such
Bank, an “Existing Bank”) enter into this Amendment pursuant to which (i) the
Existing Banks agree to extend the termination date of their Commitments to
October 28, 2018 (the “Extended Commitment Termination Date”) and (ii) certain
other provisions of the Existing Credit Agreement will be amended;
 
WHEREAS, each financial institution identified on Schedule 1 hereto as an
“Extending Bank” (each, an “Extending Bank”) has agreed, on the terms and
conditions set forth herein, to provide Commitments terminating on the Extended
Commitment Termination Date in the amounts set forth on Schedule 1 hereto
opposite such Extending Bank’s name under the heading “Commitment” (the
“Extended Commitments”); and
 
WHEREAS, on the Second Amendment Effective Date (as defined in Section 7 below),
the existing Commitment of each Extending Bank will be converted into an
Extended Commitment;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1. Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Existing Credit Agreement
or in the Extended Credit Agreement, as the context shall require, has the
meaning assigned to such term in the Existing Credit Agreement or in the
Extended Credit Agreement, as applicable.  Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Amendment” and each other similar reference contained in the
Existing Credit
 
 
 

--------------------------------------------------------------------------------

 
Agreement shall, on and after the Second Amendment Effective Date, refer to the
Extended Credit Agreement.
 
Section 2. Amended Terms and Second Amendment Effective Date Transactions.
 
(a) Each of the parties hereto agrees that, effective on the Second Amendment
Effective Date, the Existing Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example:  double-underlined text)
as set forth in the amended pages of the Existing Credit Agreement attached
hereto as Exhibit A and the Banks party hereto authorize the Administrative
Agent and the Borrower to prepare a conformed copy of the Extended Credit
Agreement that includes the changes contained in, and consistent with, the
amended pages attached as Exhibit A.
 
(b) On the Second Amendment Effective Date, the Commitment of each Existing Bank
that is an Extending Bank will be converted into an Extended Commitment under
the Extended Credit Agreement, so that the aggregate Commitment of such
Extending Bank under the Extended Credit Agreement shall equal such Extending
Bank’s Extended Commitments.
 
Section 3. Representations of Borrower.  The Borrower represents and warrants,
as of the date hereof, that:
 
(a) the Borrower has the corporate power and authority to execute, deliver and
perform its obligations under this Amendment and under the Extended Credit
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of this Amendment and the Extended
Credit Agreement.  The Borrower has duly executed and delivered this Amendment,
and this Amendment and the Extended Credit Agreement constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought by proceeding in equity or at law);
 
(b) no material authorization, consent, approval or license of, or declaration,
filing or registration with or exemption by, any Governmental Authority, body or
agency is required in connection with the execution, delivery and performance by
the Borrower of this Amendment. The Banks acknowledge that the Borrower may file
this Amendment with the Securities and Exchange Commission after the Second
Amendment Effective Date;
 
(c) the execution, delivery and performance by the Borrower of this Amendment
and the Extended Credit Agreement, the borrowings contemplated hereunder and the
use of the proceeds thereof will not (i) contravene any material provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or Governmental Authority to which the Borrower is subject, (ii)
require any consent under, or violate or result in any breach of any of the
material terms, covenants, conditions or provisions of, or constitute a material
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under, or result in the
creation or imposition of (or the obligation to
 
 
 
2

--------------------------------------------------------------------------------

 
 create or impose) any Lien upon any of the property or assets of the Borrower
pursuant to the terms of the Extended Credit Agreement or any material
indenture, mortgage, deed of trust, agreement or instrument, in each case to
which the Borrower is a party or by which it or any its property or assets is
bound or to which it may be subject, or (iii) violate any provision of the
articles of incorporation or by-laws, as applicable, of the Borrower.
 
Section 4. GOVERNING LAW.  (a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO OR ANY BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY OTHER PARTY HERETO OR ANY BANK
OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE EXTENDED CREDIT
AGREEMENT.  NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AMENDMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
 
3

--------------------------------------------------------------------------------

 
Section 5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 6. Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
Section 7. Effectiveness. This Amendment shall become effective on the date (the
“Second Amendment Effective Date”) on which the Administrative Agent shall have
received the following documents or other items, each dated the Second Amendment
Effective Date unless otherwise indicated:
 
(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party), including
receipt of consent from (i) each Extending Bank and (ii) the Required Banks
under the Existing Credit Agreement;
 
(b) receipt by the Administrative Agent of an opinion of the General Counsel of
the Borrower, substantially in the form of Exhibit F to the Existing Credit
Agreement, provided that an enforceability opinion under New York law, that is
reasonably acceptable to the Administrative Agent, shall be furnished by the
Borrower’s New York counsel, Fulbright & Jaworski LLP, subject to customary
assumptions, qualifications and limitations;
 
(c) receipt by the Administrative Agent of a certificate signed by any one of
the Chief Financial Officer, the Chief Executive Officer, the Treasurer, an
Assistant Secretary-Treasurer, the Controller or the Vice President, Capital
Markets Funding of the Borrower to the effect that the conditions set forth in
clauses (c) through (g), inclusive, of Section 3.03 of the Extended Credit
Agreement have been satisfied as of the Second Amendment Effective Date and, in
the case of clauses (c), (e) and (g), setting forth in reasonable detail the
calculations required to establish such compliance;
 
(d) receipt by the Administrative Agent of a certificate of an officer of the
Borrower acceptable to the Administrative Agent stating that all consents,
authorizations, notices and filings required or advisable in connection with
this Amendment are in full force and effect, and the Administrative Agent shall
have received evidence thereof reasonably satisfactory to it;
 
(e) receipt by the Administrative Agent and the Syndication Agent (or their
respective permitted assigns) and by each Bank Party of all fees required to be
paid in the respective amounts heretofore mutually agreed in writing, and all
expenses required to be reimbursed pursuant to the terms of the Existing Credit
Agreement and for which invoices have been presented, at least one (1) business
day prior to the Second Amendment Effective Date;
 
(f) receipt by the Administrative Agent and the Banks of all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-
 
 
4

--------------------------------------------------------------------------------

 
money laundering rules and regulations, including, without limitation, the USA
PATRIOT Act (Title III of Pub. L. 107-56; and
 
(g) receipt by the Administrative Agent of all documents the Administrative
Agent may reasonably request relating to the existence of the Borrower, the
corporate authority for and the validity of this Amendment all in form and
substance reasonably satisfactory to the Administrative Agent.
 
The Administrative Agent shall promptly notify the Borrower and the Bank Parties
of the Second Amendment Effective Date, and such notice shall be conclusive and
binding on all parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
   
By:
/s/ J. ANDREW DON
 
Name:
Title:
J. Andrew Don
Senior Vice President and
Chief Financial Officer

 

 


Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 


JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Initial Issuing Bank
   
By:
/s/ JUAN JAVELLANA
 
Name:
Title:
Juan Javellana
Executive Director


 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





JPMORGAN CHASE BANK, N.A.
   
By:
/s/ JUAN JAVELLANA
 
Name:
Title:
Juan Javellana
Executive Director

 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 


THE ROYAL BANK OF SCOTLAND PLC
   
By:
/s/ EMILY FREEDMAN
 
Name:
Title:
Emily Freedman
Vice President

 
 

 
 

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.



The Bank of Nova Scotia
   
By:
/s/ THANE RATTEW
 
Name:
Title:
Thane Rattew
Managing Director


 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





THE BANK OF TOKYO-MITSUBUSHI UFJ, LTD.
   
By:
/s/ ROBERT J. MACFARLANE
 
Name:
Title:
Robert J. MacFarlane
Vice President

 
 
 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 


KEYBANK NATIONAL ASSOCIATION
   
By:
/s/ SHERRIE I. MANSON
 
Name:
Title:
Sherrie I. Manson
Senior Vice President

 
 
 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





Royal Bank of Canada
   
By:
/s/ RAHUL SHAH
 
Name:
Title:
Rahul Shah
Authorized Signatory


Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.


 


Mizuho Bank (USA)
   
By:
/s/ RAYMOND VENTURA
 
Name:
Title:
Raymond Ventura
Deputy General Manager

 
 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.





U.S. Bank National Association
   
By:
/s/ ERIC J. COSGROVE
 
Name:
Title:
Eric J. Cosgrove
Vice President

 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:
 


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 


SunTrust Bank
   
By:
/s/ ANDREW JOHNSON
 
Name:
Title:
Andrew Johnson
Director

 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 
PNC Bank, N.A.
   
By:
/s/ D. JERMAINE JOHNSON
 
Name:
Title:
D. Jermaine Johnson
Senior Vice President

 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO AMENDMENT NO. 2 (THE “AMENDMENT”) TO THE CREDIT AGREEMENT (THE
“EXISTING CREDIT AGREEMENT”) DATED AS OF OCTOBER 21, 2011, AS AMENDED BY
AMENDMENT NO. 1 DATED AS OF MARCH 28, 2013, AMONG NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, AS BORROWER, THE BANKS PARTY THERETO, JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, THE ROYAL BANK OF SCOTLAND PLC AS
SYNDICATION AGENT AND THE OTHER AGENTS PARTY THERETO.


Check only one of the following:


 
x
The undersigned is a Bank with an existing Commitment and consents to this
Amendment with respect to the full amount of its existing Commitment, which
amount will be converted in full to an Extended Commitment.



 
¨
The undersigned Bank with an existing Commitment consents to this Amendment with
respect to its existing Commitment and also confirms its willingness to provide
additional Commitment under the Extended Credit Agreement in an aggregate
principal amount of $_______________.



 
¨
The undersigned is a “New Bank” and confirms its willingness to provide a
Commitment under the Extended Credit Agreement in an aggregate principal amount
of $_______________.

 
 
Compass Bank
   
By:
/s/ MICHAEL DIXON
 
Name:
Title:
Michael Dixon
Senior Vice President

 
 
Signature Page to Amendment No. 2 - 2017
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1




EXTENDED COMMITMENTS
 
Extending Banks
Commitment
JPMorgan Chase Bank, N.A.
$120,000,000.00
The Royal Bank of Scotland PLC
$120,000,000.00
The Bank of Nova Scotia
$37,500,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$120,000,000.00
KeyBank National Association
$130,000,000.00
The Royal Bank of Canada
$155,000,000.00
Mizuho Bank (USA)
$100,000,000.00
U.S. Bank N.A.
$85,000,000.00
SunTrust Bank
$75,000,000.00
PNC Bank, National Association
$65,000,000.00
Compass Bank
$25,000,000.00
   
Total:    
$1,032,500,000.00

 
 

 
79580.000005 EMF_US 47487971v6



 
 

--------------------------------------------------------------------------------

 







 
EXHIBIT 1
 
79580.000005 EMF_US 47487971v6



 
 

--------------------------------------------------------------------------------

 
 


 
NOT A LEGAL DOCUMENT
 
 
COMPOSITE COPY
REFLECTING AMENDMENT NO. 1
DATED AS OF MARCH 28, 2013
AND AMENDMENT NO. 2
DATED AS OF OCTOBER 28, 2013
 
 
REVOLVING CREDIT AGREEMENT
 
dated as of
 
October 21, 2011
 
among
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
THE BANKS LISTED HEREIN,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Initial Issuing Bank,
 
 
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
KEYBANK NATIONAL ASSOCIATION,
 
and
 
ROYAL BANK OF CANADA
 
as Co-Documentation Agents 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,
 
RBS SECURITIES INC.,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
KEYBANK NATIONAL ASSOCIATION,
 
79580.000005 EMF_US 47579852v13
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
PAGE
   
ARTICLE 1
DEFINITIONS
   
Section 1.01. Definitions
1
Section 1.02. Accounting Terms and Determinations
20
Section 1.03. Types of Borrowings
2021
Section 1.04. Letter of Credit
21
   
ARTICLE 2
THE CREDITS
   
Section 2.01. Commitments to Lend and Issue Letters of Credit
21
Section 2.02. Notice of Committed Borrowings
23
Section 2.03. Money Market Borrowings
24
Section 2.04. Notice to Banks; Funding of Loans
2728
Section 2.05. Notes
2829
Section 2.06. Maturity of Loans
29
Section 2.07. Interest Rates
2930
Section 2.08. Method of Electing Interest Rates
3132
Section 2.09. Fees
33
Section 2.10. Optional Termination or Reduction of Commitments
3435
Section 2.11. Mandatory Termination of Commitments
35
Section 2.12. Optional Prepayments
35
Section 2.13. General Provisions as to Payments
35
Section 2.14. Funding Losses
36
Section 2.15. Computation of Interest and Fees
3637
Section 2.16. Taxes
3637
Section 2.17. Increase of Commitments
4041
Section 2.18. Replacement of Banks
42
Section 2.19. Defaulting Banks
4344
Section 2.20. Issuance of Letters of Credit; Drawings and
 
Reimbursements; Auto-Extension Letters of Credit; Funding of
 
Participations.
46
 
ARTICLE 3
CONDITIONS
   
Section 3.01. Effectiveness
55
Section 3.02. Prior Credit Agreement
56
Section 3.03. Borrowings and L/C Credit Extensions
5657

 
 
79580.000005 EMF_US 47579852v13
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
   
Section 4.01. Corporate Existence, Power and Authority
5758
Section 4.02. Financial Statements
5859
Section 4.03. Litigation
5960
Section 4.04. Governmental Authorizations
5960
Section 4.05. Members’ Subordinated Certificates
5960
Section 4.06. No Violation of Agreements
5960
Section 4.07. No Event of Default under the Indentures
6061
Section 4.08. Compliance with ERISA
6061
Section 4.09. Compliance with Other Laws
61
Section 4.10. Tax Status
61
Section 4.11. Investment Company Act
6162
Section 4.12. Disclosure
6162
Section 4.13. Subsidiaries
6162
Section 4.14. Environmental Matters
6162
   
ARTICLE 5
COVENANTS
   
Section 5.01. Corporate Existence
6263
Section 5.02. Disposition of Assets, Merger, Character of Business, etc
6263
   
Section 5.03. Financial Information
6263
Section 5.04. Default Certificates
6465
Section 5.05. Notice of Litigation and Defaults
6465
Section 5.06. ERISA
65
Section 5.07. Payment of Charges
6566
Section 5.08. Inspection of Books and Assets
66
Section 5.09. Indebtedness
66
Section 5.10. Liens
67
Section 5.11. Maintenance of Insurance
6768
Section 5.12. Subsidiaries and Joint Ventures
68
Section 5.13. Minimum TIER
69
Section 5.14. Retirement of Patronage Capital
69
Section 5.15. Use of Proceeds
69
   
ARTICLE 6
DEFAULTS
   
Section 6.01. Events of Default
6970
Section 6.02. Actions In Respect Of Letters Of Credit Upon Default
72
Section 6.03. Notice of Default
7273

 
 
79580.000005 EMF_US 47579852v13
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE 7
THE ADMINISTRATIVE AGENT
   
Section 7.01. Appointment and Authorization
7273
Section 7.02. Administrative Agent and Affiliates
7273
Section 7.03. Action by Administrative Agent
7273
Section 7.04. Consultation with Experts
73
Section 7.05. Liability of Administrative Agent
73
Section 7.06. Indemnification
7374
Section 7.07. Credit Decision
74
Section 7.08. Successor Administrative Agent
7475
Section 7.09. Co-Documentation Agents, Syndication Agent and Co-Lead
 
Arrangers Not Liable
7475
   
ARTICLE 8
CHANGE IN CIRCUMSTANCES
   
Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair
75
Section 8.02. Illegality
7576
Section 8.03. Increased Cost and Reduced Return
7677
Section 8.04. Base Rate Loans Substituted for Affected Euro-Dollar
 
Loans
7879
   
ARTICLE 9
MISCELLANEOUS
   
Section 9.01. Notices
79
Section 9.02. No Waivers
8081
Section 9.03. Expenses; Documentary Taxes; Indemnification
8081
Section 9.04. Sharing of Set-offs
8182
Section 9.05. Amendments and Waivers
8182
Section 9.06. Successors and Assigns
83
Section 9.07. Collateral
8586
Section 9.08. Governing Law
8586
Section 9.09. Counterparts; Integration
86
Section 9.10. Several Obligations
8687
Section 9.11. Severability
8687
Section 9.12. Confidentiality
8687
Section 9.13. WAIVER OF JURY TRIAL
87
Section 9.14. USA Patriot Act
8788
Section 9.15. ICC Transactions
8788

 
 
79580.000005 EMF_US 47579852v13
 
iii

--------------------------------------------------------------------------------

 
 
Association, and RBC Capital Markets, 1 each in their capacity as co-lead
arranger and joint bookrunner.
 
“Commitment” means (i) with respect to each Bank listed on the signature pages
hereof, the amount set forth opposite the name of such Bank on the Commitment
Schedule hereto and (ii) with respect to any Assignee that becomes a Bank
pursuant to Section 9.06(c), the amount of the transferor Bank’s Commitment
assigned to it pursuant to Section 9.06(c), in each case as such amount may from
time to time be reduced pursuant to Sections 2.10 and 2.11; provided that, if
the context so requires, the term “Commitment” means the obligation of a Bank to
make loans pursuant to Section 2.01(a) and purchase participations in L/C
Obligations up to, in the aggregate, such amount to the Borrower hereunder.
 
“Committed Borrowing” means a Borrowing under Section 2.01(a).
 
“Committed Loan” means a Revolving Loan; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
 
“Commitment Termination Date” means October 2128, 20172018 or, if such day is
not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
“Consolidated Entity” means at any date any Subsidiary, and any other entity the
accounts of which would be combined or consolidated with those of the Borrower
in its combined or consolidated financial statements if such statements were
prepared as of such date.
 
“Credit Documentation” has the meaning set forth in Section 9.15.
 
“Credit Exposure” means with respect to any Bank at any time, (i) the aggregate
principal amount of the Loans outstanding and (ii) the Outstanding Amount of all
L/C Obligations (with the aggregate amount of each Bank’s participation in L/C
Obligations deemed “held” by such Bank for purposes of this definition).
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both (as specified in
Section 6.01) would, unless cured or waived, become an Event of Default.
 
 

--------------------------------------------------------------------------------

1 RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.
 
79580.000005 EMF_US 47579852v13
 
5

--------------------------------------------------------------------------------

 
 
“Required Banks” means at any time Banks having at least 51% of the sum of (i)
the aggregate amount of the unused Commitments, (ii) the aggregate principal
outstanding amount of the Loans and (iii) the Outstanding Amount of all L/C
Obligations (with the aggregate amount of each Bank’s participation in L/C
Obligations deemed “held” by such Bank for purposes of this definition).
 
“Responsible Officer” means (i) with respect to the Borrower, the Chief
Financial Officer, the Chief Executive Officer, the Treasurer, an Assistant
Secretary-Treasurer, the Controller, the Vice President, Capital Markets Funding
or, in each case, an authorized signatory of such Person and (ii) with respect
to any other Person, the president, any vice-president, the chief financial
officer, any assistant-treasurer or, in each case, an authorized signatory of
such Person.
 
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Commitment Termination Date. 2.01(a).
 
“Revolving Loan” means a loan made by a Bank pursuant to Section
 
“RUS” means the Rural Utilities Service of the Department of Agriculture of the
United States of America (as successor to the Rural Electrification
Administration of the Department of Agriculture of the United States of America)
or any other regulatory body which succeeds to its functions.
 
“RUS Guaranteed Loan” means any loan made by any Person, which loan is
guaranteed, in whole or in part, as to principal and interest by the United
States of America through the RUS pursuant to a guarantee, which guarantee
contains provisions no less favorable to the holder thereof than the provisions
set forth in the form of Exhibit B-1 or Exhibit B-2 hereto; and “Guaranteed
Portion” of any RUS Guaranteed Loan means that portion of principal of, and
interest on, such RUS Guaranteed Loan which is guaranteed by the United States
of America through the RUS.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
“Second 2013 Amendment” means that certain Amendment No. 2 to this Agreement
dated as of October 28, 2013, among the Borrower and the Banks party thereto.
 
“Second 2013 Fee Letter” means that certain Fee Letter dated October 9, 2013
among the Borrower, the Administrative Agent and the Syndication Agent.
 
“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
such term is defined in the Second 2013 Amendment.
 
 
79580.000005 EMF_US 47579852v13
 
19

--------------------------------------------------------------------------------

 
 
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall, with respect to all Letters of Credit
issued at its request, pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
 
(e) Amendment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank on the Second Amendment Effective Date the upfront fees
required to be paid on such date, as set forth in the Second 2013 Fee Letter.
 
Section 2.10. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which notice the Administrative Agent
will promptly deliver to the Banks), (i) terminate the Commitments at any time,
if no Loans are outstanding at such time or
 
(ii) ratably reduce from time to time by an aggregate amount of $10,000,000 or
any larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the aggregate outstanding principal amount of the Loans.
 
Section 2.11. Mandatory Termination of Commitments. The Commitments shall
terminate on the Commitment Termination Date.
 
Section 2.12. Optional Prepayments. (a) Subject in the case of Euro- Dollar
Loans to Section 2.14, the Borrower may (i) on any Domestic Business Day, upon
notice to the Administrative Agent, prepay any Group of Base Rate Loans (or any
Money Market Borrowing bearing interest at the Base Rate pursuant to Section
8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Group of Loans (or such Money Market
Borrowing).
 
(b) Except as provided in Section 2.12(a), the Borrower may not prepay all or
any portion of the principal amount of any Money Market Loan prior to the
maturity thereof.
 
(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.
 
 
79580.000005 EMF_US 47579852v13
 
36

--------------------------------------------------------------------------------

 
 
(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;
 
(c) the fact that the Borrower is in compliance with Section 7.11 of the 1994
Indenture, as such Indenture is in effect as of the date hereof;
 
(d) the fact that the sum of (i) the aggregate outstanding principal amount of
the Loans and (ii) the Outstanding Amount of L/C Obligations will not exceed the
aggregate amount of the Commitments (as such Commitments may be increased
pursuant to Section 2.17;
 
(e) the fact that no Default shall have occurred and be continuing;
 
(f) the fact that the representations and warranties of the Borrower (in the
case of a Borrowing or L/C Credit Extension, other than the representations set
forth in Section 4.02(c), Section 4.03 and Section 4.14) contained in this
Agreement shall be true in all material respects (other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of Borrowing or L/C Credit Extension, in which case such
representations and warranties shall be true in all material respects as of such
specific date); provided that, in the case of the representation set forth in
Section 4.06 being made after the Second Amendment Effective Date, such
representation shall be true except to the extent not reasonably expected to
have a material adverse effect on the business, financial position or results of
operations of the Borrower; and
 
(g) the fact that (i) there shall be no collateral securing Bonds issued
pursuant to any Indenture of a type other than the types of collateral permitted
to secure Bonds issued pursuant to such Indenture as of the date hereof, (ii)
the allowable amount of eligible collateral then pledged under any Indenture
shall not exceed 150% of the aggregate principal amount of Bonds then
outstanding under such Indenture and (iii) no collateral shall secure Bonds
other than (A) eligible collateral under such Indenture, the allowable amount of
which is included within the computation under subsection (ii) above or (B)
collateral previously so pledged which ceases to be such eligible collateral not
as a result of any acts or omissions to act of the Borrower (other than the
declaration of an “event of default” as defined in a mortgage which results in
the exercise of any right or remedy described in such mortgage).
 
Each Borrowing or L/C Credit Extension hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or L/C
Credit Extension as to the facts specified in clauses (c), (d), (e), (f) and (g)
of this Section 3.03.


 
79580.000005 EMF_US 47579852v13
 
59

--------------------------------------------------------------------------------

 
 
Section 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.14. USA Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.
 
Section 9.15. ICC Transactions. Notwithstanding anything to the contrary set
forth in this Agreement (without limiting the terms of the penultimate sentence
of this Section 9.15), including the 2013 Amendment and the Second 2013
Amendment, or in any of the Notes or other instruments or documents that have
been or are in the future executed or delivered pursuant to, or that otherwise
relate to, this Agreement, including the 2013 Amendment and the Second 2013
Amendment, or to any Committed Borrowings or Loans hereunder (all of the
foregoing, collectively with this Agreement, the “Credit Documentation”), (a) to
the extent necessary under the Credit Documentation, the Banks hereby consent
to, and waive any Default, Event of Default or other breach, violation, default
or noncompliance with the provisions of the Credit Documentation that might
otherwise be caused by or be attributable to, the “ICC Transactions” as such
term is defined in Schedule 9.15 hereto, and (b) the ICC Transactions, the “ICC
Assets,” the “ICC Related Companies” (as such terms are respectively defined in
Schedule 9.15 hereto), and the assets, liabilities and operations of the ICC
Related Companies (including without limitation any circumstances, events,
occurrences, actions or omissions relating to, of or by any of the ICC Related
Companies), are hereby excluded from, and shall not be taken into account in
applying, interpreting or determining compliance with, the provisions of the
Credit Documentation (including without limitation, the definitions,
representations, warranties, covenants, agreements, conditions and events of
default set forth in the Credit Documentation) and may be excluded from any
certifications, notices, reports or statements delivered or to be delivered
pursuant to the Credit Documentation. Without limiting the generality of the
foregoing, the defined terms “ERISA Group,” “Joint Venture,” “Member” and
“Subsidiary,” among others, as used in the Credit Documentation shall not
include the ICC Related Companies. Notwithstanding the preceding provisions of
this Section 9.15, any new investments in the ICC Related Companies by purchase
of equity and/or debt securities, funding (through capital contributions and/or
newly originated loans) of working capital or capital expenditure needs of the
ICC Related Companies, payment by RTFC (as such term is defined in Schedule 9.15
hereto) or the Borrower of claims of other creditors of the ICC Related
Companies, and/or provision of any new guarantees, letters of credit and/or
other new credit support or credit enhancement of the debt or other
 
79580.000005 EMF_US 47579852v13
 
90

--------------------------------------------------------------------------------

 
 
 
COMMITMENT SCHEDULE
 
Institution
 
Commitment
 
JPMorgan Chase Bank, N.A.
 
$
120,000,000.00
 
The Royal Bank of Scotland plc
 
$
120,000,000.00
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
120,000,000.00
 
KeyBank National Association
 
$
130,000,000.00
 
Royal Bank of Canada
 
$
155,000,000.00
 
Mizuho Corporate Bank, (USA)
 
$
100,000,000.00
 
U.S. Bank N.A
 
$
85,000,000.00
 
SunTrust Bank
 
$
75,000,000.00
 
PNC Bank, National Association
 
$
65,000,000.00
 
The Bank of Nova Scotia
 
$
37,500,000.00
 
Compass Bank
 
$
25,000,000.00
 
Total:     
 
$
1,032,500,000.00
 

 
 
 
 
 
 
79580.000005 EMF_US 47579852v13
Commitment Schedule


 